Exhibit 10.1

 

[x1_c82855x1x1.jpg]

 



[x1_c82855x1x2.jpg]

 



[x1_c82855x1x3.jpg]

 



[x1_c82855x1x4.jpg]

 



[x1_c82855x1x5.jpg]

 



[x1_c82855x1x6.jpg]

 



[x1_c82855x1x7.jpg]

 



[x1_c82855x1x8.jpg]

 



[x1_c82855x1x9.jpg]

 



[x1_c82855x1x10.jpg]

 



[x1_c82855x1x11.jpg]

 



[x1_c82855x1x12.jpg]

 



EXHIBIT “B”

 

PERMITTED EXCEPTIONS

 

  1. The lien for all taxes for the year 2015 (which are not yet due and
payable), and all subsequent years thereafter.         2. Any adverse ownership
claim by the State of Florida by right of sovereignty to any portion of the
lands insured hereunder, including submerged, filled and artificially exposed
lands, and lands accreted to such lands.         3. Encroachments, overlaps,
boundary line disputes, and any other matters which would be disclosed by an
accurate survey and inspection of the premises, as to matters subsequent to the
date of the survey filed with the Declaration of Condominium of Island Beach
Club, as recorded in Official Records Book 343, at Page 732.         4. Terms,
provisions, covenants, liens, conditions and options contained and rights and
easements established by the Declaration of Condominium of Island Beach Club and
all exhibits attached thereto and recorded in Official Records Book 343, at Page
732; amended in Official Records Book 390, at Page 113; Official Records Book
563, at Page 532; Official Records Book 974, at Page 320; Official Records Book
974, at Page 322; Official Records Book 1120, at Page 893; Official Records Book
1629, at Page 2825; Official Records Book 2793, at Page 2342; Corrective
Certificate of Amendment in Official Records Book 3044, at Page 2223; Official
Records Book 3172, at Page 2605; Official Records Book 3471, at Page 1460;
Official Records Book 3728, at Page 2982. Such Declaration and/or Amendment(s)
establishes and provides for easement, liens, charges, assessments, an option to
purchase, a right of first refusal and the prior approval of a future purchaser
or occupant.         5. Rules and Regulations of Island Beach Club recorded in
Official Records Book 1277, at Page 843.         6. Resolution No. 97-238
recorded in Official Records Book 1109, at Page 920.         7. Riparian and
littoral rights are not insured.         8. The rights, if any, of the public to
use as a public beach or recreation area any part of the land lying between the
body of water abutting the subject property and the natural line of vegetation
bluff, extreme high water line, or other apparent boundary lines separating the
publicly used area from the upland private area.         9. This policy does not
insure any portion of the insured parcel lying waterward of the mean-high water
line of the Atlantic Ocean.         10. Easement contained in instrument
recorded in Official Records Book 1018, at Page 1373.         11. Temporary
Construction Easement recorded in Official Records Book 3447, at Page 1617.

 



  12. Encroachment Agreement recorded in Official Records Book 3427, at Page
528.         13. Resolution No. 05-038 recorded in Official Records Book 2188,
at Page 303.

 

All of the recording information contained above refers to the Public Records of
ST. LUCIE County, Florida, unless otherwise indicated.

 